Exhibit 10.159

Martin B. Anstice Employment Agreement

EMPLOYMENT AGREEMENT

Effective January 1, 2012

This Employment Agreement (the “Agreement”) is made and entered into between
Martin B. Anstice (the “Executive”) and Lam Research Corporation, a Delaware
corporation (the “Company”).

R E C I T A L S

A. The Company and Executive desire to enter into this Agreement with respect to
the Executive’s employment with the Company, which supersedes the Employment
Agreement between the parties effective July 1, 2009, as amended (the “Original
Agreement”).

In consideration of the mutual covenants herein contained, and in consideration
of the employment of Executive by the Company, the parties agree as follows:

1. Duties and Scope of Employment.

(a) Position. During the Employment Period (as defined in Section 2(a) below),
the Executive shall serve as Chief Executive Officer of the Company and in such
capacity the Executive shall perform the duties and responsibilities as the
Board of Directors of the Company (the “Board”) may, from time to time,
reasonably assign to Executive, in all cases to be consistent with Executive’s
office and position.

(b) Executive’s Obligations. Executive shall comply with all of the Company’s
policies and procedures governing employment. During the Employment Period, the
Executive shall devote his full business efforts and time to the Company. The
foregoing, however, shall not preclude the Executive from engaging in such
activities and services as do not interfere or conflict with his
responsibilities to the Company.

2. Employment Period.

(a) Term. The Company shall employ the Executive for the period commencing on
January 1, 2012, and ending on December 31, 2014 (such period, the “Employment
Period”) on the terms and subject to the conditions set forth in this Agreement.

(b) Termination. This Agreement will terminate at the conclusion of the
Employment Period unless the parties agree to extend it. The Board will provide
notice of the Company’s intent whether to renew or enter into a new employment
agreement with the Executive twelve (12) months prior to the end of the
Employment Period. If the Board provides notice of the Company’s intent to renew
or enter into a new employment agreement with the Executive, the Company and the
Executive will enter into good faith negotiations. Neither (i) providing a
notice of intent not to renew or enter into a new employment agreement nor
(ii) the failure to renew or enter into a new employment agreement will be
considered an Involuntary Termination as defined in Section 7(c). Nothing
contained in this Agreement alters the “at will” nature of the Executive’s
employment with the Company. In addition, this Agreement may be terminated prior
to expiration of the Employment Period as follows:



--------------------------------------------------------------------------------

(i) By the Company. The Company may terminate the Executive’s employment for
Cause (as defined in Section 7(a) below), by giving the Executive thirty
(30) days’ advance written notice, subject, however, to the cure provisions of
such Section. The Company may terminate the Executive’s employment with the
Company for any reason (other than due to the Executive’s death or Disability,
which are addressed in Sections 2(c) and 2(d) below) by giving the Executive
ninety (90) days’ advance notice in writing, although the Company may pay to the
Executive the compensation Executive would have otherwise received during such
period in lieu of such notice. Unless such termination by the Company is a
termination for Cause or due to the Executive’s death or Disability, it shall be
regarded as an Involuntary Termination of the Executive. Any waiver of notice
shall be valid only if it is made in writing and expressly refers to the
applicable notice requirement of this Section 2(b).

(ii) By the Executive. The Executive may terminate his employment with the
Company by reason of Involuntary Termination (as defined in Section 7(c) below)
by giving the Company thirty (30) days’ advance written notice, subject,
however, to the cure provisions of such Section. The Executive may tender his
Voluntary Resignation (as defined in this Agreement) by giving the Company
ninety (90) days’ advance written notice, which period may be waived or reduced
at the Company’s option, although the Company may choose to pay the Executive,
in lieu of such notice period the amounts that would otherwise be due to the
Executive during such period. Any waiver or reduction of notice shall be valid
only if it is made in writing and expressly refers to the applicable notice
requirement of this Section 2(b).

(c) Death. The Executive’s employment shall terminate immediately in the event
of his death.

(d) Disability. The Executive’s employment shall terminate in the event of his
Disability (as defined in Section 7(b) below).

(e) Priority of Rights and Obligations upon Termination. If any event leading to
or permitting termination of this Agreement, or providing notice thereof, occurs
at approximately the same time as any other termination event or during any
termination notice period, and those events invoke different notice periods or
different severance or other benefit arrangements, the deadlines, obligations,
rights and benefits applicable to the termination event having the highest
priority shall control. The priority of termination events (from highest to
lowest priority) is as follows: (1) termination for Cause; (2) Voluntary
Resignation; (3) Involuntary Termination; (4) Disability; and (5) death. For
example, if Executive gives notice of his Voluntary Resignation and, before the
90 day notice period has expired, he is subject to an Involuntary Termination,
only the rights and benefits available to him for Voluntary Resignation apply
since the provisions governing Voluntary Resignation have a higher priority than
those applicable to Involuntary Termination. Similarly, if the Executive has
been subject to an Involuntary Termination and dies during the notice period, he
shall have the rights and benefits available to his estate as one subject to an
Involuntary Termination. Expiration of this Agreement prevails over all
termination events.

 

- 2 -



--------------------------------------------------------------------------------

3. Compensation and Benefits.

(a) Base Compensation. During the term of this Agreement, the Company shall pay
the Executive as compensation for services a base salary at the annual rate of
$665,000. The independent members of the Board, at least annually, will review,
and potentially adjust, such base salary on a prospective basis, reasonably
taking into account Executive’s performance and prevailing compensation for
executives at similar levels in similar sized companies in the industry. Such
salary shall be paid periodically in accordance with normal Company payroll. The
annual compensation specified in this Section 3(a) is referred to in this
Agreement as “Base Compensation.”

(b) Variable Compensation. Executive shall be entitled to participate in any
short-term or long-term variable compensation plans offered by the Company to
its executive officers generally (collectively, such plans are referred to in
this Agreement as the “Combined Plans” and which are currently the Annual
Incentive Plan and the Long-Term Incentive Plan, which includes the Multi-Year
Incentive Plan and the equity components of the Long-Term Incentive Plan),
subject to the generally applicable terms and conditions of the plan in question
and to the determination of the independent members of the Board.

(c) Deferred Compensation. The Executive shall be entitled to participate in the
Company’s Elective Deferred Compensation Plan pursuant to the terms thereof.

(d) Benefits. During the Employment Period, the Executive shall be eligible to
participate in the benefit plans and compensation programs maintained by the
Company of general applicability to other executive officers of the Company,
including (without limitation) retirement plans, savings or profit-sharing
plans, deferred compensation plans, supplemental retirement or excess-benefit
plans, equity award, life, disability, health, accident and other insurance
programs, paid vacations (but accruing at not less than three weeks per year),
and similar plans or programs, subject in each case to the generally applicable
terms and conditions of the plan or program in question and to the determination
of the independent members of the Board or the Compensation Committee or any
committee administering such plan or program, as appropriate.

(e) Reimbursement of Business Expenses. The Company shall reimburse the
Executive for all reasonable and necessary business expenses incurred by the
Executive in the performance of his duties hereunder upon proper submission of
expense reports in accordance with Company policies regarding such
reimbursement.

4. Section 162(m). Executive and the Company agree to use reasonable good faith
efforts, to the extent reasonably practicable and not materially adverse to the
Executive, to structure payment of Executive’s compensation from the Company so
as to avoid non-deductibility of any such amounts under Section 162(m) of the
Internal Revenue Code (the “Code”) or any successor provision.

5. Benefits Upon a Change in Control.

(a) If a Change in Control (as defined in this Agreement) occurs during the
Employment Period, and an Involuntary Termination of Executive’s employment
occurs either in

 

- 3 -



--------------------------------------------------------------------------------

contemplation of such Change in Control1 or within twelve (12) months following
a Change in Control2, then:

(i) Within ten (10) days following the Termination Date, the Company shall pay
Executive a lump sum equal to (A) eighteen (18) months of Base Compensation
(without giving effect to any salary reduction program currently in effect),
plus (B) an amount equal to the average of the short-term variable compensation
plan (currently the Annual Incentive Plan, and for prior years the annual
variable compensation plan called the “MBO”, and together with any future
short-term variable compensation plan, collectively hereinafter referred to as
the “Short Term Plan”) payments earned by the Executive over the last five
(5) years in which the Executive was employed with the Company on December 31st
of such year (the “Five Year Average Amount”), plus (C) a pro-rata amount (based
on the number of full months worked during the calendar year during which the
Termination Date occurs) of the Five Year Average Amount.

(ii) If at the Termination Date, payment has not been made under the Short Term
Plan that was in effect during the calendar year prior to the year in which the
Termination Date occurs, the Company shall pay the Executive, not later than
March 15th of the year in which the Termination Date occurs, the full amount he
would have earned under such prior-year plan (based on the performance results
achieved under such plan), as if his employment had not been terminated.

(iii) If the Executive qualifies for participation in the Company’s Executive
Retiree Medical Benefit Plan prior to the Termination Date, then the Executive
will receive the benefits he qualifies for under the Executive Retiree Medical
Benefit Plan or, if such plan has been terminated prior to the Termination Date,
within ten (10) days following the Termination Date, the Company shall pay the
Executive a lump sum amount (the “Medical Plan Payment”) equal to the present
value of the benefits for which the Executive qualified prior to the termination
of such plan. The present value of such benefits shall be determined actuarially
based on the actual cost of replacing the benefits as of the Termination Date.
If the Executive does not qualify for participation in the Executive Retiree
Medical Benefit Plan prior to the Termination Date, within ten (10) days
following the Termination Date, the Company shall pay in a lump sum any COBRA
premiums the Executive would be required to pay for the COBRA benefits selected
by Executive for twelve (12) months after the Executive’s Termination Date.

 

 

1 

For purposes of this Agreement, “occurring in contemplation of a Change in
Control” means an Involuntary Termination occurring within one (1) month prior
to an actual Change in Control. It shall also include any termination if the
termination was a condition of a party other than the Company to entry into an
agreement, the consummation of which would cause a Change in Control (an
“Acquisition Agreement”), whether or not such person actually enters into such
agreement. Finally, it shall also include any Involuntary Termination if the
actions constituting grounds for Involuntary Termination were taken at the
request or direction of a person who has entered into an Acquisition Agreement.

 

2 

For purposes of clarity, (1) the Termination Date (as defined in Section 7(d))
applicable to the Involuntary Termination must occur in contemplation of a
Change in Control or (2) notice of the Involuntary Termination, in accordance
with Section 9, must be given or received by the Company, as applicable, within
twelve (12) months following the Change in Control.

 

- 4 -



--------------------------------------------------------------------------------

(iv) The unvested portion(s) of any stock options/Restricted Stock Units
(“RSUs”) that were granted to Executive prior to the Change in Control shall
automatically be accelerated in full so as to become completely vested as of the
Termination Date. Unless the grant was made prior to July 1, 2009, the stock
options shall remain exercisable for two years following the Termination Date
unless they are earlier exercised or expire pursuant to their original terms or
unless they are exchanged for cash in connection with any Change in Control. For
options granted prior to July 1, 2009, the grant’s award agreement shall control
how long the options shall remain exercisable3. The Company will issue the
shares underlying the RSUs within ten (10) days of the Termination Date.

(b) In the event of a Change in Control, for any long-term cash-based variable
compensation plan (currently the Multi-Year Incentive Plan, and together with
any future long-term cash-based variable compensation plan, hereinafter the
“Long Term Cash Plan”) awards outstanding (which currently would include two
Long Term Cash Plan performance cycles) at the time of the Change in Control,
performance cycles under such plans shall cease as of the date of the Change in
Control. The Company shall pay Executive, subject to the payout dates and
restrictions below, all accrued amounts as of the last full completed quarter as
of the date of the Change in Control, under each performance cycle of such plan,
plus the Remaining Target Amount for each performance cycle under each such plan
(together, the “Payment Amounts”). The Remaining Target Amount shall equal, for
each performance cycle under each plan, the target amount multiplied by the
number of quarters in the performance cycle that end after the time of the
Change in Control, divided by the total number of quarters in the full
performance cycle. Payment shall be made at the times specified below, and
pending payment, the Company shall hold such amount in a book account for the
Executive.

(i) Change in Control, Involuntary Termination. In the case of a Change in
Control where the Executive’s employment terminates due to an Involuntary
Termination prior to twelve (12) months following the Change in Control or in
contemplation of a Change in Control, the Payment Amounts shall be paid out to
the Executive within ten (10) days following the Termination Date.

(ii) Change in Control, No Termination. In the case of a Change in Control where
the Executive’s employment does not terminate within twelve (12) months
following the Change in Control or in contemplation of a Change in Control, the
Executive shall receive the Payment Amounts when ordinarily paid out. For
avoidance of doubt, if there are multiple Long Term Cash Plan performance
cycles, portions of the Payment Amounts may be paid in different years, each in
accordance with the terms of the relevant performance cycle.

(c) No Change in Control benefits under Sections 5(a) or 5(b) will apply if the
Change in Control or Involuntary Termination occurs after the Executive has
(i) given notice of Voluntary Resignation or (ii) been given notice of
termination for Cause by the Company, unless that notice of termination for
Cause is subsequently withdrawn (in writing) by the Company and Executive’s
employment does not terminate as a result of such notice.

 

 

3 

Generally, option award agreements allow exercise of the option for periods
ranging from thirty (30) days to one (1) year after termination of employment,
depending on the option plan and the nature of the termination.

 

- 5 -



--------------------------------------------------------------------------------

(d) If the Company is acquired by another entity in connection with a Change in
Control and there is or will be no market for the Common Stock of the Company,
the vesting of all Executive’s stock options/RSUs, granted prior to the Change
in Control, will accelerate immediately prior to the Change in Control (and, for
stock options, be immediately exercisable) if the acquiring company does not
provide Executive with stock options/RSUs comparable to the unvested stock
options/RSUs granted Executive by the Company, regardless of whether the
Executive’s employment is terminated.

(e) These Section 5 benefits upon a Change in Control shall be the sole benefits
that the Executive is entitled to under this Agreement (i.e., the Executive is
not also entitled to any additional benefits provided in Section 6(b), below).

6. Severance Benefits other than in a Change in Control.

(a) Benefits; Miscellaneous. In the event of any termination of Executive’s
employment at any time during the term of this Agreement, (1) the Company shall
pay the Executive any unpaid Base Compensation due for periods prior to the
Termination Date; (2) the Company shall pay the Executive all of the Executive’s
accrued and unused vacation through the Termination Date; and (3) following
submission of proper expense reports by the Executive (or his estate), the
Company shall reimburse the Executive for all expenses reasonably and
necessarily incurred by the Executive in connection with the business of the
Company. These payments shall be made promptly at the Company’s next scheduled
payroll date.

(b) In the event of a termination other than one described in Section 5,
Executive shall be entitled to severance benefits that vary depending upon the
reason for termination. Such benefits shall be as follows (and no others):

(i) Voluntary Resignation Severance Benefits.

(A) Base Compensation shall cease on the Termination Date. Executive shall not
be entitled to any further payment pursuant to the Short Term Plan or the Long
Term Cash Plan following termination.

(B) All medical and health benefits shall cease on the Termination Date, except
as specified in any then existing Executive Retiree Medical Benefit Plan for
which Executive qualifies. All Company 401(k) Plan benefits, Elective Deferred
Compensation Plan benefits and other benefits not specifically addressed in this
Agreement shall be treated in accordance with the terms of such plans and
benefits.

(C) Stock options will cease to vest on the Termination Date and will be
cancelled ninety (90) days after the Termination Date (unless they are exercised
or expire pursuant to their terms before cancellation). RSUs will be cancelled
on the Termination Date.

(ii) Involuntary Termination Severance Benefits.

(A) Within ten (10) days following the Termination Date, the Company shall pay
Executive a lump sum equal to (x) eighteen (18) months of Base

 

- 6 -



--------------------------------------------------------------------------------

Compensation (without giving effect to any salary reduction program then in
effect), plus (y) an amount equal to the Five Year Average Amount (as defined in
Section 5).

(B) At the time that the Company makes payments to other executive officers
under the Short Term Plan that is in effect during the calendar year in which
the Termination Date occurs, the Company shall pay the Executive a pro-rata
portion of the amount he would have earned under such plan had his employment
continued until the end of such calendar year, such pro-rata portion to be
calculated based on the performance results achieved under such plan and the
number of full months elapsed prior to the Termination Date.

(C) If at the Termination Date, payment has not been made under the Short Term
Plan that was in effect during the calendar year prior to the year in which the
Termination Date occurs, the Company shall pay the Executive, not later than
March 15th of the year in which the Termination Date occurs, the full amount he
would have earned under such prior-year plan (based on the performance results
achieved under such plan), as if his employment had not been terminated.

(D) If the Executive qualifies for participation in the Company’s Executive
Retiree Medical Benefit Plan prior to the Termination Date, then the Executive
will receive the benefits he qualifies for under the Executive Retiree Medical
Benefit Plan, or if such plan has been terminated prior to the Termination Date,
within ten (10) days following the Termination Date, the Company shall pay the
Executive the Medical Plan Payment. If the Executive does not qualify for
participation in the Executive Retiree Medical Benefit Plan prior to the
Termination Date, within ten (10) days following the Termination Date, the
Company shall pay in a lump sum any COBRA premiums the Executive would be
required to pay for the COBRA benefits selected by Executive for twelve
(12) months after the Executive’s Termination Date.

(E) For any stock options/RSUs granted to the Executive twelve (12) months or
more before the Termination Date, a number of shares shall vest (and for stock
options, become exercisable as of the Termination Date) such that the total
number of shares vested on the Termination Date shall equal a pro-rata
percentage of the total number of shares subject to such grant (based on the
number of full months worked during the vesting schedule) 4. Unless the grant
was made prior to July 1, 2009, the stock options shall remain exercisable for
two years following the Termination Date unless they are earlier exercised or
expire pursuant to their original terms or unless they are exchanged for cash in
connection with any Change in Control. For options granted prior to July 1,
2009, the grant’s award agreement shall control how long the options shall
remain exercisable. The Company will issue the shares underlying the RSUs to the
Executive within ten (10) days following the Termination Date. In addition, the
independent members of the Board may, in their discretion, accelerate the
vesting of additional stock options or RSUs held by the Executive.

 

 

4 

For example, if a stock option has a four (4) year vesting schedule where 25% of
the options vest on each anniversary of the grant date, an Executive whose
Termination Date is twenty seven (27) months and a day after grant will already
have vested in 50% of the total option, and will vest in an additional 6.25%
(3/48) of the total option by virtue of this section. No additional vesting
shall occur beyond this additional amount.

 

- 7 -



--------------------------------------------------------------------------------

(F) Any Long Term Cash Plan awards, which are accrued as of the last full
completed quarter prior to the Termination Date, shall be paid to the Executive
within ten (10) days following the Termination Date.

(iii) Severance Benefits following a termination for Cause.

(A) Base Compensation shall cease on the Termination Date. Executive shall not
be entitled to any further payment pursuant to the Short Term Plan or the Long
Term Cash Plan following termination.

(B) All medical and health benefits shall cease on the Termination Date, except
as specified in any then existing Executive Retiree Medical Benefit Plan for
which Executive qualifies.

(C) Stock options will cease to vest on the Termination Date and will be
cancelled thirty (30) days after the Termination Date (unless they are exercised
or expire pursuant to their terms before cancellation). RSUs will be cancelled
on the Termination Date.

(iv) Death Severance Benefits. Executive’s employment shall terminate
immediately in the event of his death.

(A) At the time that the Company makes payments to other executive officers
under the Short Term Plan that is in effect during the calendar year in which
the Termination Date occurs, the Company shall pay the Executive’s estate a
pro-rata portion of the amount he would have earned under such plan had his
employment continued until the end of such calendar year, such pro-rata portion
to be calculated based on the performance results achieved under such plan and
the number of full months elapsed prior to the Termination Date.

(B) If at the Termination Date, payments have not been made under the Short Term
Plan that was in effect during the calendar year prior to the year in which the
Termination Date occurs, the Company shall pay the Executive’s estate, not later
than March 15th of the year in which the Termination Date occurs, the full
amount he would have earned under such prior-year plan (based on the performance
results achieved under such plan), as if his employment had not been terminated.

(C) If the Executive qualifies for participation in the Company’s Executive
Retiree Medical Benefit Plan prior to the Termination Date, then the Executive’s
eligible dependents will receive the benefits they qualify for under the
Executive Retiree Medical Benefit Plan, or if such plan has been terminated
prior to the Termination Date, within sixty (60) days following the Termination
Date, the Company shall pay the eligible dependents the Medical Plan Payment. If
the Executive does not qualify for participation in the Executive Retiree
Medical Benefit Plan prior to the Termination Date, within sixty (60) days
following the Termination Date, the Company shall pay in a lump sum any COBRA
premiums the Executive’s estate would be required to pay for the COBRA benefits
selected by Executive’s estate for Executive’s eligible dependents for twelve
(12) months after the Executive’s Termination Date.

(D) For any stock options/RSUs granted to the Executive before the Termination
Date, a number of shares shall vest so that the greater of (x) 50% of the shares
in

 

- 8 -



--------------------------------------------------------------------------------

each grant are immediately vested (and, for stock options, become exercisable)
or (y) the total number of shares vested (and for stock options, become
exercisable) on the Termination Date shall equal a pro-rata percentage of the
total number of shares subject to such grant (based on the number of full months
worked during the vesting schedule). Unless the grant was made prior to July 1,
2009, the stock options shall remain exercisable for two years following the
Termination Date unless they are earlier exercised or expire pursuant to their
original terms, or unless they are exchanged for cash in connection with any
Change in Control. For options granted prior to July 1, 2009, the grant’s award
agreement shall control how long the options shall remain exercisable. The
Company will issue the shares underlying the RSUs to the Executive’s estate
within ten (10) days following the Termination Date. In addition, the
independent members of the Board may, in their discretion, accelerate the
vesting of additional stock options or RSUs held by the Executive.

(E) Any Long Term Cash Plan awards, which are accrued as of the last full
completed quarter prior to the Termination Date, shall be paid to Executive’s
estate within sixty (60) days following the Termination Date.

(v) Disability Severance Benefits.

(A) At the time that the Company makes payments to other executive officers
under the Short Term Plan that is in effect during the calendar year in which
the Termination Date occurs, the Company shall pay the Executive a pro-rata
portion of the amount he would have earned under such plan had his employment
continued until the end of such calendar year, such pro-rata portion to be
calculated based on the performance results achieved under such plan and the
number of full months elapsed prior to the Termination Date.

(B) If at the Termination Date, payments have not been made under the Short Term
Plan that was in effect during the calendar year prior to the year in which the
Termination Date occurs, the Company shall pay Executive, not later than
March 15th of the year in which the Termination Date occurs, the full amount he
would have earned under such prior-year plan (based on the performance results
achieved under such plan), as if his employment had not been terminated.

(C) If the Executive qualifies for participation in the Company’s Executive
Retiree Medical Benefit Plan prior to the Termination Date, then the Executive
will receive the benefits he qualifies for under the Executive Retiree Medical
Benefit Plan or, if such plan has been terminated prior to the Termination Date,
within sixty (60) days following the Termination Date, the Company shall pay the
Executive the Medical Plan Payment. If the Executive does not qualify for
participation in the Executive Retiree Medical Benefit Plan prior to the
Termination Date, within sixty (60) days following the Termination Date, the
Company shall pay in a lump sum any COBRA premiums the Executive would be
required to pay for the COBRA benefits selected by the Executive for twelve
(12) months after the Executive’s Termination Date.

(D) For any stock options/RSUs granted to the Executive before the Termination
Date, a number of shares shall vest so that the greater of (x) 50% of the shares
in each grant are immediately vested (and, for stock options, become
exercisable) or (y) the total number of shares vested (and for stock options,
become exercisable) on the Termination Date

 

- 9 -



--------------------------------------------------------------------------------

shall equal a pro-rata percentage of the total number of shares subject to such
grant (based on the number of full months worked during the vesting schedule).
Unless the grant was made prior to July 1, 2009, the stock options shall remain
exercisable for two years following the Termination Date unless they are earlier
exercised or expire pursuant to their original terms, or unless they are
exchanged for cash in connection with any Change in Control. For options granted
prior to July 1, 2009, the grant’s award agreement shall control how long the
options shall remain exercisable. The Company will issue the shares underlying
the RSUs to the Executive within ten (10) days following the Termination Date.
In addition, the independent members of the Board may, in their discretion,
accelerate the vesting of additional stock options or RSUs held by the
Executive.

(E) Any Long Term Cash Plan awards which are accrued as of the last full
completed quarter prior to the Termination Date, shall be paid to Executive
within sixty (60) days following the Termination Date.

7. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

(a) Cause. “Cause” shall mean: (1) Executive’s willful and continued failure to
perform the duties and responsibilities of his position after there has been
delivered to Executive a written demand for performance from the Board which
describes the basis for the Board’s belief that Executive has not substantially
performed his duties and responsibilities and provides Executive with thirty
(30) days to take corrective action; (2) Any act of personal dishonesty
knowingly taken by Executive in connection with his responsibilities as an
employee of the Company with the intention or reasonable expectation that such
action may result in substantial financial enrichment of Executive;
(3) Executive’s conviction of, or plea of guilty or nolo contendere to, a
felony; (4) a willful and knowing act by the executive which constitutes gross
misconduct; or (5) A willful breach of a material provision of this Agreement by
the Executive. Termination for Cause shall not be deemed to have occurred
unless, by the affirmative vote of all of the members of the Board (excluding
the Executive and any person who reports to the Executive, if applicable), at a
meeting called and held for that purpose (after reasonable notice to the
Executive and his counsel and after allowing the Executive and his counsel to be
heard before the Board), a resolution is adopted finding that in the good faith
opinion of such Board members the Executive was guilty of conduct set forth in
(1), (2), (3), (4) or (5) of this Section 7(a), specifying the particulars
thereof.

(b) Disability. “Disability” shall mean that the Executive is unable to engage
in any substantial gainful activity by reasons of any readily determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuing period of not less than twelve (12) months. A
Disability must be certified by an approved Company physician. The date of
Disability is the date on which the Disability is incurred.

(c) Involuntary Termination. “Involuntary Termination” shall mean:

(i) a material reduction of the Executive’s duties or responsibilities as Chief
Executive Officer (other than for Cause or as a result of death or Disability);

 

- 10 -



--------------------------------------------------------------------------------

(ii) a material reduction in the Executive’s Base Compensation and benefits
package, other than a reduction in Base Compensation which is part of, and
generally consistent with, a general reduction of salaries of all executive
officers of the Company and of any party acquiring control of the Company in a
Change in Control, or other than a change in Executive’s benefits package that
continues to provide Executive with comparable benefits to those enjoyed prior
to the change;

(iii) a material reduction by the Company in the Executive’s current Target
Total Direct Compensation, other than: (A) any such reduction applicable to all
executive officers of the Company and any party acquiring control of the Company
in a Change in Control generally, (B) any such reduction resulting from a drop
in the Company’s stock price, or (C) unless in connection with a Change in
Control, in which case this clause (C) shall not apply, any such reduction that
is based on a good faith market review of executive compensation conditions and
levels (for similar positions in comparable companies) conducted in accordance
with the normal compensation evaluation process applicable to executive officers
of the Company generally. For purposes of the foregoing, Target Total Direct
Compensation means current annual Base Compensation (determined in the same
manner as in Section 7(c)(ii)) plus current annual benefits plus current annual
target amounts under the Combined Plans, and to the extent that Target Direct
Compensation includes equity awards, the value of such equity shall be
determined at the time of grant based on the total stock compensation expense
(FAS 123R) associated with that award;

(iv) the relocation of the Company’s principal executive office to a location
more than fifty (50) miles from its present location but only if the Executive
is required to change his principal place of employment to such new location;

(v) any termination of the Executive’s employment by or at the request of the
Company other than for Cause, Disability or death;

(vi) the failure of the Company to obtain the assumption of this Agreement by
any successors contemplated in Section 8 below; or

(vii) any material breach by the Company of any material provision of this
Agreement;

subject to the following: (A) None of the foregoing actions shall constitute
Involuntary Termination if the Executive has agreed thereto. (B) The Board
providing notice of the Company’s intent not to enter into, renew or extend this
Agreement pursuant to Section 2(b) hereof shall not be considered an Involuntary
Termination (although any of the foregoing actions which occurs after the Board
provides notice of the Company’s intent not to enter into, renew or extend this
Agreement may constitute an Involuntary Termination). (C) Except with respect to
an event described in Section 7(c)(v), the foregoing actions shall constitute
Involuntary Termination only if and to the extent that (x) within 90 days of the
occurrence of the events giving rise to an Involuntary Termination, the
Executive provides written notice to the Company setting forth in reasonable
detail such facts which Executive believes constitute Involuntary Termination,
(y) any circumstances constituting Involuntary Termination remain uncured for a
period of thirty (30) days following the Company’s receipt of such written
notice, and (z) the Termination Date

 

- 11 -



--------------------------------------------------------------------------------

occurs within one hundred and eighty (180) days following the initial existence
of the event giving rise to an Involuntary Termination.

(d) Termination Date. “Termination Date” shall mean:

(i) In the case of a termination for Cause, the last day of the thirty (30) day
notice period, unless the reason for such termination is cured by the Executive
prior to the end of the thirty (30) day period;

(ii) In the case of a Company initiated Involuntary Termination (under
Section 2(b)(i) of this Agreement), the last day of the ninety (90) day notice
period required under such section, or such earlier date at which the Company
waives notice and pays the Executive in lieu of such notice;

(iii) In the case of the Executive’s Voluntary Resignation or of an Involuntary
Termination initiated by the Executive (each under Section 2(b)(ii) of this
Agreement), the last day of the applicable notice period required under such
section, or such earlier date at which the Company waives notice and pays the
Executive in lieu of such notice;

(iv) In the case of Executive’s death, the date of such death; and

(v) In the case of Executive’s Disability, the date of such Disability.

Notwithstanding the foregoing, in the event of an Involuntary Termination
occurring in contemplation of a Change in Control, if the Termination Date would
otherwise have occurred prior to the Change in Control, the Termination Date
shall take place on the date of the Change in Control. If more than one
Termination Date may apply, then the priority provisions of Section 2(e) of this
Agreement shall determine which Termination Date controls. The Company and the
Executive shall take all steps necessary to ensure that any termination
described in this Agreement constitutes a “separation from service” within the
meaning of Section 409A of the Code, and notwithstanding anything to the
contrary, the date on which such separation from service takes place shall be
the Termination Date.

(e) Change in Control. “Change in Control” shall mean the occurrence of any of
the following events:

(i) Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended, but excluding any person or
group as such terms is used in Rule 13d-1(b) under the Exchange Act) is or
becomes the “beneficial owner” (as defined in Rule 13-d-3 under said Act),
directly or indirectly, of securities of the Company representing forty percent
(40%) or more of the total voting power represented by the Company’s then
outstanding voting securities;

(ii) A change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” shall mean directors who either
(A) are directors of the Company as of the effective date of this Agreement, or
(B) are elected, or nominated for election, to the Board with the affirmative
votes of at least a majority of the Incumbent Directors at the time of such

 

- 12 -



--------------------------------------------------------------------------------

election or nomination (but shall not include an individual whose election or
nomination is in connection with an actual or threatened proxy contest relating
to the election of directors to the Company);

(iii) The stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior hereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation, or the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all the Company’s assets (other than to a
subsidiary or subsidiaries); or

(iv) Any other event as determined by the independent members of the Board, in
the sole discretion of the independent members of the Board.

(f) Voluntary Resignation. “Voluntary Resignation” shall mean Executive’s
termination of his employment at any time, for any reason, by the Executive,
other than by reason of Involuntary Termination, death or Disability.

8. Successors.

(a) Company’s Successors. The Company shall require a successor to the Company
(whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) or to all or substantially all of the
Company’s business and/or assets (each a “Successor Company”) to assume the
Company’s obligations under this Agreement and agree expressly to perform such
obligations in the same manner and to the same extent as the Company would be
required to perform such obligations in the absence of a succession. For all
purposes under this Agreement, the term “Company” shall include any Successor
Company which executes and delivers the assumption agreement described in this
subsection (a) or which becomes bound by the terms of this Agreement by
operation of law.

(b) Executive’s Successors. The terms of this Agreement and all rights of the
Executive hereunder shall inure to the benefit of, and be enforceable by, the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

9. Notice.

(a) General. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by Federal Express or a comparable air courier company.
In the case of the Executive, notices sent by courier shall be addressed to him
at the home address that he most recently communicated to the Company in
writing. In the case of the Company, notices

 

- 13 -



--------------------------------------------------------------------------------

sent by courier shall be addressed to its corporate headquarters, and all
notices shall be directed to the attention of its Chief Legal Officer.

(b) Notice of Termination. Any termination by the Company for Cause or by the
Executive as a result of a Voluntary Resignation or any Involuntary Termination
shall be communicated by a notice of termination to the other party hereto given
in accordance with Section 9(a) of this Agreement. Such notice shall indicate
the specific termination provision in this Agreement relied upon, shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination under the provision so indicated, and shall specify the
Termination Date.

10. Non-Compete; Non-Solicit.

(a) The parties hereto recognize that the Executive’s services are special and
unique and that his level of compensation and the provisions herein for
compensation upon Involuntary Termination are partly in consideration of and
conditioned upon the Executive’s not competing with the Company, and that the
covenant on his part not to compete and not to solicit as set forth in this
Section 10 is essential to protect the business and goodwill of the Company.

(b) The Executive agrees that prior to the Termination Date, the Executive will
not either directly or indirectly, whether as a director, officer, consultant,
employee or advisor or in any other capacity (1) render any planning, marketing
or other services respecting the creation, design, manufacture or sale of
semiconductor manufacturing equipment and/or software to any business, agency,
partnership or entity (“Restricted Business”) other than the Company, or
(2) make or hold any investment in any Restricted Business in the United States
other than the Company, whether such investment be by way of loan, purchase of
stock or otherwise, provided that there shall be excluded from the foregoing the
ownership of not more than 2% of the listed or traded stock of any publicly held
corporation. For purposes of this Section 10, the term “Company” shall mean and
include the Company, any subsidiary or affiliate of the Company, any Successor
Company and any other corporation or entity of which the Executive may serve as
a director, officer or employee at the request of the Company or any Successor
Company.

(c) Prior to the Termination Date, and for the period extending six (6) months
thereafter, the Executive will not directly induce or attempt to influence any
employee of the Company to leave its employ and join any Restricted Business in
or within 50 miles of Fremont, California.

(d) The Executive agrees that the Company would suffer an irreparable injury if
he were to breach the covenants contained in subparagraphs (b) or (c) and that
the Company would by reason of such breach or threatened breach be entitled to
injunctive relief in a court of appropriate jurisdiction, and the Executive
hereby stipulates to the entering of such injunctive relief prohibiting him from
engaging in such breach.

(e) If any of the restrictions contained in this Section 10 shall be deemed to
be unenforceable by reason of the extent, duration or geographical scope or
other provisions thereof, then the parties hereto contemplate that the court
shall reduce such extent, duration,

 

- 14 -



--------------------------------------------------------------------------------

geographical scope or other provisions hereof (but only to the extent necessary
to render such restrictions enforceable) and then enforce this Section 10 in its
reduced form for all purposes in the manner contemplated hereby.

11. Existing Confidentiality and Non-Compete Agreements.

Executive represents and warrants (1) that prior to the date hereof he has
provided the Company with true and complete copies of any and all written
confidentiality and/or non-compete agreements to which Executive is a party as
of the date hereof (together with a written description of any such oral
agreements), and (2) to the best of Executive’s knowledge, full compliance with
the terms of each such agreement will not materially interfere with Executive’s
duties hereunder (except to the extent that Executive reasonably may determine
to absent himself from certain Company meetings and communication during the
first year of the Employment Period). The Executive further covenants that he
will not willfully and knowingly fail to fully abide by the terms of any and all
such agreements and will work in good faith with the Company to avoid any breach
thereof.

12. Arbitration.

At the option of either party, any and all disputes or controversies whether of
law or fact and of any nature whatsoever arising from or respecting this
Agreement shall be decided by arbitration under the rules of the American
Arbitration Association in accordance with the rules and regulations of that
Association with the exception of any claim for temporary, preliminary or
permanent injunctive relief arising from or respecting this Agreement which may
be brought by the Company in any court of competent jurisdiction irrespective of
Executive’s desire to arbitrate such a claim.

The arbitrator shall be selected as follows. In the event the Company and the
Executive agree on one arbitrator, the arbitration shall be conducted by such
arbitrator. If the parties cannot agree on an arbitrator, the Company and the
Executive shall each select one independent, qualified arbitrator and the two
arbitrators so selected shall select the third arbitrator. The Company reserves
the right to object to any individual arbitrator who shall be employed by or
affiliated with a competing organization.

Arbitration shall take place in San Jose, California, or any other location
mutually agreeable to the parties. At the request of either party, arbitration
proceedings will be conducted in the utmost secrecy; in such case all documents,
testimony and records shall be received, heard and maintained by the arbitrators
in secrecy under seal, available for the inspection only by the Company and the
Executive and their respective attorneys and their respective experts who shall
agree in advance and in writing to receive all such information confidentially
and to maintain such information in secrecy unless and until such information
shall become generally known. The arbitrator, who, if more than one, shall act
by majority vote, shall have the power and authority to decree any and all
relief of an equitable nature including, but not limited to, such relief as a
temporary restraining order, a temporary and/or permanent injunction, and shall
also have the power and authority to award damages, with or without an
accounting and costs, provided, that punitive damages shall not be awarded, and
provided, further, that the Executive shall be entitled to reimbursement for his
reasonable attorney’s fees to the extent he prevails as to

 

- 15 -



--------------------------------------------------------------------------------

the material issues in such dispute. The reimbursement of attorney’s fees shall
be made promptly following delivery of an invoice therefor. The decree or
judgment of an award rendered by the arbitrators may be entered in any court
having jurisdiction thereof.

Reasonable notice of the time and place of arbitration shall be given to all
persons, other than the parties, as shall be required by law, in which case such
persons or those authorized representatives shall have the right to attend
and/or participate in all the arbitration hearings in such a manner as the law
shall require.

13. Excise Tax on Payments. Notwithstanding anything to the contrary contained
herein, in the event that any payment by the Company to or for the benefit of
the Executive, whether paid or payable, would be subject to the excise tax
imposed by Section 4999 of the Code or any comparable federal, state, or local
excise tax (such excise tax, together with any interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then the Executive
shall receive either the full severance amount or a lesser amount that does not
trigger an excise tax, whichever produces a greater after-tax benefit to the
Executive, as determined by the Company.

14. Miscellaneous Provisions.

(a) No Duty to Mitigate. The Executive shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that the Executive may receive from any other source.

(b) Waiver. No provisions of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

(c) Whole Agreement; Amendment. This Agreement and the documents expressly
referred to herein represent the entire agreement of the parties with respect to
the matters set forth herein. This Agreement may not be altered, modified, or
amended except by written instrument signed by the parties hereto. Nothing
herein affects the continued enforceability of either the Company’s Employment,
Confidential Information and Invention Assignment Agreement previously executed
by the Executive, or the Executive’s Indemnification Agreement with the Company.
For the avoidance of doubt, the “Original Agreement” shall be superseded by this
Agreement effective January 1, 2012. Any benefit amounts referenced as payable
to the Executive pursuant to this Agreement are the sole and exclusive amounts
payable to the Executive for the category of benefit addressed by such amounts;
provided, however, that this Agreement shall not limit any right of Executive to
receive any payments or benefits under an employee benefit or employee
compensation plan of the Company, initially adopted prior to or after the date
hereof, which are expressly contingent thereunder upon the occurrence of a
Change in Control (including, but not limited to, the acceleration of any rights
or benefits thereunder). Notwithstanding the foregoing, in no event shall
Executive be entitled to any payment or benefit under this Agreement which
duplicates a

 

- 16 -



--------------------------------------------------------------------------------

payment or benefit received or receivable by Executive under any severance or
similar plan or policy of Company, and in any such case Executive shall only be
entitled to receive the greater of the two payments.

(d) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the state of California, without
regard to conflicts of law provisions thereof.

(e) Severability. If any provision of this Agreement is determined to be invalid
or unenforceable, the Agreement shall remain in full force and effect as to the
remaining provisions, and the parties shall replace the invalid or unenforceable
provision with one which reflects the parties’ original intent in agreeing to
the invalid/unenforceable one.

(f) No Assignment of Benefits. Except as otherwise provided herein, the rights
of any person to payments or benefits under this Agreement shall not be made
subject to option or assignment, either by voluntary or involuntary assignment
or by operation of law, including (without limitation) bankruptcy, garnishment,
attachment or other creditor’s process, and any action in violation of this
subsection (f) shall be void.

(g) Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

(h) Section 409A of the Code. Notwithstanding anything herein to the contrary,
if at the time of the Executive’s termination of employment with the Company,
the Company has determined that the Executive is a “specified employee” as
defined in Section 409A of the Code and any severance payments and benefits to
Executive are considered a “deferral of compensation” under Section 409A of the
Code (the “Deferred Payments”), such Deferred Payments that are otherwise
payable within the first six months following the Termination Date will become
payable on the first business day of the seventh month following the Executive’s
Termination Date, or if earlier the date of the Executive’s death. In the event
that payments under this Agreement are deferred pursuant to this Section 14(h),
then such payments shall be paid at the time specified in this Section 14(h)
without interest. The Company shall consult with the Executive in good faith
regarding the implementation of the provisions of this Section 14(h) provided,
that neither the Company nor any of its employees or representatives shall have
any liability to the Executive with respect thereto. Any amount under this
Agreement that satisfies the requirements of the “short-term deferral” rule set
forth in Section 1.409A-1(b)(4) of the Treasury Regulations will not constitute
Deferred Payments for purposes of this Agreement. Any amounts scheduled for
payment hereunder when they are ordinarily paid out or when they are made to
other executive officers, will nonetheless be paid to Executive on or before
March 15th of the year following the year when the payment is no longer subject
to a substantial risk of forfeiture. For purposes of Section 409A of the Code,
the right to a series of installment payments under this Agreement shall be
treated as a right to a series of separate payments, and references herein to
the Executive’s termination of employment shall refer to Executive’s separation
of services with the Company within the meaning of Section 409A of the Code.
Notwithstanding anything to the contrary herein, except to the extent any
expense, reimbursement or in-kind benefit provided pursuant to this Agreement
does not constitute a

 

- 17 -



--------------------------------------------------------------------------------

“deferral of compensation” within the meaning of Section 409A of the Code:
(x) the amount of expenses eligible for reimbursement or in-kind benefits
provided to the Executive during any calendar year will not affect the amount of
expenses eligible for reimbursement or in-kind benefits provided to the
Executive in any other calendar year, (y) the reimbursements for expenses for
which the Executive is entitled to be reimbursed shall be made on or before the
last day of the calendar year following the calendar year in which the
applicable expense is incurred, and (z) the right to payment or reimbursement or
in-kind benefits hereunder may not be liquidated or exchanged for any other
benefit.

(i) Assignment by Company. The Company may assign its rights under this
Agreement to an affiliate, and an affiliate may assign its rights under this
Agreement to another affiliate of the Company or to the Company, provided,
however, that no assignment shall be made if the net worth of the assignee is
less than the net worth of the Company at the time of assignment. In the case of
any such assignment, the term “Company” when used in a section of this Agreement
shall mean the corporation that actually employs the Executive.

(j) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

(k) Survival of Obligations. Except as otherwise described herein, and except to
the extent that as of the Termination Date rights to payment hereunder have
accrued, the obligations of Sections 7 through 14 shall survive termination of
this Agreement. In the event that a binding agreement is reached that would
result in a Change in Control during the Employment Period, Section 5 of this
Agreement shall survive with regard to that Change in Control.

(l) Company Release. As a condition to the Company’s obligations pursuant to
this Agreement, the Executive agrees to execute a release of claims against the
Company (the “Release”), substantially in the form attached hereto as Exhibit A,
by the sixtieth (60th) day following the Executive’s Termination Date. If the
Company has not received an irrevocable Release by the sixtieth (60th) day
following the Termination Date, the Company shall be under no obligation to make
payments or provide benefits under this Agreement; provided such sixty (60) day
period shall be tolled during the pendancy of any arbitration proceeding under
this Agreement. In the event one or more of the provisions of the Release
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of the Release, and the Release shall be construed as if such
invalid, illegal or unenforceable provision had never been contained therein.

IN WITNESS WHEREOF, the parties have executed this Agreement.

 

- 18 -



--------------------------------------------------------------------------------

LAM RESEARCH CORPORATION By:   /s/    Sarah A. O’Dowd   Sarah A. O’Dowd Its:  
Group Vice President, HR and Chief Legal Officer

DATED: November 30, 2011

 

/s/    Martin B. Anstice Martin B. Anstice DATED: November 30, 2011

 

- 19 -



--------------------------------------------------------------------------------

Martin B. Anstice Employment Agreement

EXHIBIT A

COMPANY RELEASE



--------------------------------------------------------------------------------

Martin B. Anstice Employment Agreement

LOGO [g264661g93d90.jpg]

LAM RESEARCH CORPORATION RELEASE

This Release (“Release”) constitutes a binding agreement between you,
            [EMP NAME]            , Lam Employee No.             [EE
I.D.]            , and Lam Research Corporation (“Lam” or “the Company”). Please
review the terms carefully. We advise you to consult with an attorney concerning
its terms.

1. This Release is provided to Lam pursuant to an Employment Agreement (your
“Agreement”) between you and Lam. You understand that if you choose not to sign
this Release, as provided in your Agreement Lam has no obligation to make any
payments or provide any benefits provided in your Agreement.

2. You understand that your obligations under the Confidential Information and
Invention Assignment Agreement, or similarly titled agreement, you signed at the
beginning of your employment with Lam are ongoing and binding and survive the
termination of your employment with Lam, regardless of whether you sign this
Release.

3. If you agree to this Release, you will be eligible to receive the payments
and benefits provided in your Agreement. You must sign and return this Release,
and it must become irrevocable (as discussed in Sections 4.E. and 8 below),
within sixty (60) days of your Termination Date (as defined in your Agreement).
You may, at your discretion, sign and return the Release sooner. You are hereby
advised to consider the terms of this Release and consult with an attorney of
your choice prior to executing this Release. Lam is under no obligation to pay
any amounts or provide any benefits under your Agreement until such release is
irrevocable. Lam will make such payments and provide such benefits under your
Agreement as soon as practicable, in accordance with the terms of your Agreement
and in accordance with IRC Section 409A and accompanying Treasury Regulations
(although Lam makes no representation about any specific tax treatment
applicable to you). Neither Lam nor the Executive shall have the right to
accelerate or defer the delivery of any payments or provision of any benefits
except as specifically permitted or required by Section 409A.

4. In exchange for and in consideration of the payments and benefits provided
for in your Agreement, you agree to, and agree to abide by, the following terms:

 

  A.

Release. You hereby waive and release, and promise never to assert, any and all
claims, except workers compensation or unemployment compensation claims, that
you have, or may have at any time, against Lam and its predecessors,
subsidiaries, related entities, and their officers, directors, shareholders,
agents, attorneys, employees, benefit plans, successors, or assigns
(collectively “Released Parties”) at all or, specifically, arising from or
related to your employment with Lam and/or the termination of your employment
with Lam. These claims include, but are not limited to, all claims arising under
federal, state, and/or local statutory or common law, including, but not limited
to, claims of wrongful or constructive discharge or demotion, breach of contract
(written, oral or implied), breach of the covenant of good faith and fair
dealing, violation of public policy, defamation, personal injury, emotional
distress, claims under Title VII of the 1964 Civil Rights Act, as amended, the
California Fair Employment and Housing Act (or comparable provision under any
other state’s law), the Equal Pay Act of 1963, California Labor Code
Section 1197.5 (or comparable provision under any other state’s law), the Age
Discrimination in Employment Act of 1967, as amended, the Older Workers Benefit
Protection Act (OWBPA), the Americans with Disabilities Act (ADA), the Civil
Rights Act of 1866, the Family and Medical Leave Act (FMLA), the Worker
Adjustment and Retraining Notification (WARN) Act, California Labor Code
Section 1400 et seq., and any other laws, regulations, or ordinances relating to
employment or employment discrimination, and the laws of contract and tort, to
the full extent permitted by law. You are, through this Release, releasing the
Company from any and all claims you may have against the Company, including
claims under the Age Discrimination in Employment Act of 1967, 29 U.S.C. §621,
et seq (ADEA) with the exception of (i) your right to receive the payments
provided for in, or to enforce, your Agreement and (ii) any claims you may have



--------------------------------------------------------------------------------

  pursuant to any written agreement, the Company’s certificate of incorporation
or bylaws, or as mandated by statute, to indemnification as a director or
officer of the Company; further, rights or claims under the Age Discrimination
in Employment Act that may arise after the date this Agreement is executed are
not waived.

 

  B. Release of Unknown Claims. You agree to waive and release and promise never
to assert any claims or potential claims that you might have against the
Released Parties, whether or not you know or might have reason to know of such
claims or potential claims or of the facts potentially giving rise to any such
claims or potential claims. Specifically, you agree to waive, and by executing
this Release do waive, your rights under section 1542 of the Civil Code of
California, or comparable provision of another state’s law, which states:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known to him or her must have materially affected his or her settlement with
the debtor.

 

  C.

Acknowledgment of 21-Day Consideration Period: If you are 40 years of age or
older, you acknowledge and agree that you have been given at least 21 days to
consider the terms of this Release before signing it1. You knowingly and
voluntarily waive the remainder of the 21-day consideration period, if any,
following the date (as indicated below) you sign this Release. You affirm that
you have not been asked by the Company to shorten your time period for
consideration of whether to sign this Release. You affirm that the Company has
not threatened to withdraw or alter the payments or benefits due to you prior to
the expiration of the 21-day period nor has the Company provided different terms
to you because you have decided to sign this Release prior to the expiration of
the 21-day consideration period. You understand that by your having waived some
portion of the 21-day consideration period, the Company may expedite the
processing of some of the payments or benefits provided to you in reliance upon
your signing this Release.

 

  D. No Re-Start of Consideration Period: You agree that any changes to this
Release or to the payments or benefits and terms offered or that may be offered
to you after your initial receipt of this Release, whether any such changes
(individually or collectively) are material or immaterial, do not and shall not
restart the running of the consideration period.

 

  E. Right to Revoke: You understand that if you sign this Release, you can
change your mind and revoke it within seven days after signing it by returning
it with written revocation notice to the Company in the manner described in the
notice provision of your Agreement. You understand that the release and waiver
set forth above will not be effective until after this seven-day period has
expired.

 

  F. Binding Agreement: You understand that following the seven-day revocation
period, this Release will be final and binding. You promise that you will not
pursue any claim that you have settled by this Release. If you break this
promise, you agree to pay all of the Company’s costs and expenses (including
reasonable attorneys’ fees) related to the defense of any claims, except this
promise not to sue does not apply to claims that you may have under the OWBPA
and the ADEA. Although you are releasing claims that you may have under the
OWBPA and the ADEA, you understand that you may challenge the knowing and
voluntary nature of this release under the OWBPA and the ADEA before a court,
the Equal Employment Opportunity Commission (EEOC), the National Labor Relations
Board (NLRB), or any other federal, state or local agency charged with the
enforcement of any employment laws. You understand, however, that if you pursue
a claim against the Company under the OWBPA and/or the ADEA, a court has the
discretion to determine whether the Company is entitled to restitution,
recoupment, or set off (hereinafter “reduction”) against a monetary award
obtained by you in the court proceeding. A reduction never can exceed the amount
you recover, or the consideration you received for signing this Release,
whichever is less. You also recognize that the Company may be

 

 

1 

Insert 45 day Consideration Period in circumstances required by law.

 

- 22 -



--------------------------------------------------------------------------------

entitled to recover costs and attorney’s fees incurred by the Company as
specifically authorized under applicable law. You further understand that
nothing in this Release generally prevents you from filing a charge or complaint
with or from participating in an investigation or proceeding conducted by the
EEOC, NLRB, or any other federal, state or local agency charged with the
enforcement of any employment laws, although by signing this Release you are
waiving your right to individual relief based on claims asserted in such a
charge or complaint. Nothing in this Agreement shall be construed to waive any
right that is not subject to waiver by private agreement under federal, state or
local laws, such as claims for workers compensation or unemployment benefits.

 

  G. Authorization for Deductions from Paychecks and Other Payments. You hereby
authorize Lam to deduct and withhold from your paychecks and from any other
payments of cash compensation due to you, from the date of this Release forward,
any and all amounts you may, from time to time, owe to Lam for any reason,
including (without limitation) loans or advances to you, reimbursement of paid
but unvested signing or relocation bonuses, amounts due under a promissory note,
taxes or tax withholding paid or to be paid by Lam on your behalf. If you owe
Lam monies as documented in a promissory note or other written agreement, the
repayment terms of that document will apply.

 

  H. Confidentiality of Terms of this Release. You agree not to disclose to any
other person or entity any information regarding the terms of this Release, or
the fact of its existence, or the amounts of any payments or benefits made to or
provided to you, except that you may disclose such information to your immediate
family (spouse, children, or parents), attorney, accountant, or other
professional advisor to whom you must make the disclosure in order for such
person to render professional services to you, or as you otherwise may be
compelled by law. You will instruct any such persons to whom you make such
disclosures, however, to maintain the confidentiality of such information,
consistent with your obligations to maintain its confidentiality hereunder.

 

  I. Non-Solicitation. You agree to comply with the terms set forth in
Section 10 of your Agreement.

 

  J. Non-Disparagement. You hereby agree that you will not disparage, criticize,
slander, or libel Lam or any of its products, technologies, policies, actions,
employees, officers, or agents, to any third party or person, including without
limitation any supplier, customer, or prospective customer or business partner
of Lam.

5. To accept this Release, please sign and date it below and provide it to the
Company in the manner described in the notice provision of your Agreement. If
your Release is not executed, returned and irrevocable within 60 days from the
Termination Date (as defined in your Agreement), the offer of the payments and
benefits described in your Agreement shall automatically expire and this offer
shall be deemed revoked.

6. In the event that you breach any of your obligations under this Release or as
otherwise imposed by law, Lam will be entitled to recover the payments and
benefits paid under your Agreement and to obtain all other relief provided by
law or equity. Lam’s rights and remedies arising hereunder are cumulative of any
and all other rights or remedies Lam may have in the event of a breach of this
Release by you.

7. By signing this Release, you acknowledge that you have had the opportunity to
review this Release carefully with an attorney of your choice concerning its
terms and effect, and that the waivers, settlement, and releases made herein are
knowing, voluntary, informed, and consensual.

8. You understand that once you have signed this Release, you have an additional
seven (7) days to revoke your acceptance by submitting a written notice of your
revocation to the Company in the manner described in the notice provision of
your Agreement. If you do not revoke your acceptance within seven (7) days of
your acceptance, the Release will be deemed effective, binding and enforceable.
Please note that this means your executed Release must be received by the Chief
Legal Officer of the Company, within 53 days of Termination Date (as defined in
your Agreement) or the Company shall be under no obligation to make the payments
or provide the benefits under your Agreement.

 

- 23 -



--------------------------------------------------------------------------------

9. This Release shall be construed and enforceable in all respects pursuant to
California law, notwithstanding conflict of laws considerations or the
preference, policy or law of any other jurisdiction or forum. Any dispute or
action arising from or related to this Release shall be brought in federal or
California state court located in the County of Santa Clara, California, and in
no other jurisdiction or venue. The invalidity or unenforceability of any
provision(s) of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.

///

 

- 24 -



--------------------------------------------------------------------------------

I, THE UNDERSIGNED, HAVE BEEN ADVISED IN WRITING THAT I HAVE HAD AT LEAST
TWENTY-ONE (21) DAYS TO CONSIDER THIS RELEASE AND TO CONSULT WITH AN ATTORNEY
CONCERNING ITS TERMS AND EFFECT PRIOR TO EXECUTING THIS RELEASE.

I, THE UNDERSIGNED, HAVE READ THIS RELEASE, UNDERSTAND ITS TERMS, AND UNDERSTAND
THAT I ENTER THIS RELEASE INTENDING TO AND DO WAIVE, SETTLE AND RELEASE ALL
CLAIMS I HAVE OR MIGHT HAVE AGAINST LAM RESEARCH CORPORATION TO THE FULL EXTENT
PERMITTED BY LAW. I SIGN THIS RELEASE VOLUNTARILY AND KNOWINGLY.

 

ACKNOWLEDGED, UNDERSTOOD AND AGREED CORPORATION:     ON BEHALF OF LAM RESEARCH  
      [EMP NAME]    

Sarah A. O’Dowd

Group Vice President, HR & Chief Legal Officer

Date:         Date:    

 

- 25 -